Citation Nr: 0622918	
Decision Date: 08/01/06    Archive Date: 08/15/06

DOCKET NO.  05-09 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1974 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends his hearing loss is the result of loud 
artillery noise exposure during service.  The record confirms 
the assertion that the appellant served in an artillery unit.  

In April 1974, the veteran applied for service connection for 
hearing loss.  In July 1974, the RO denied the claim based on 
July 1973 VA examination results which revealed a "4" 
decibel loss with 100 percent discrimination in the right 
ear, and a "6" decibel loss with 96 percent discrimination 
in the left ear.  A review of the July 1973 examination 
actually showed a right ear high frequency hearing loss for 
VA purposes at 4000 Hertz, and a left ear hearing loss at 
8000 Hertz.

In February 2004, the veteran filed a request for an 
"increased rating" for hearing loss, stating that the 
disorder had become worse.  He was thereafter examined by VA 
in June 2004, who diagnosed a bilateral sensorineural hearing 
loss.  Significantly, the 2004 examiner did not have access 
to the appellant's claims folder.  Hence, she noted that it 
was very hard to say whether any of the present hearing loss 
was military related.  It light of the foregoing further 
development is in order.

Further, in a September 2004 rating decision, the RO denied 
"reopening" the claim for service connection for hearing 
loss because "new and material evidence" had not been 
presented to reopen the claim.  Notably, in October 2004, the 
veteran submitted two documents in support of his contention 
that he is already indeed service-connected for hearing loss.  
The August 9, 1974 document has a Veterans Administration, 
Pittsburgh, Pennsylvania letterhead and certifies that Roy M. 
Rush was awarded Veterans Administration benefits as shown on 
the document.   The second document is VA-Form 21-6782.  It 
is attached to the August 9, 1974 benefits award notice, and 
shows an "X" checked in a box which states:  "2.  Your 
disabilities listed below are service-connected but they are 
less than 10% disabling and compensation is not payable:  
Hearing condition and left hydrocele."

The rating decision of July 1974 is the official decision of 
the rating board.  The August 1974 correspondence addressed 
to the appellant is not an official decision.  Cf. McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994) (Erroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits.)  Still, the RO's 2004 notice to the 
appellant that his 1974 claim had been denied was the first 
notice to the appellant of that fact.  Hence, the claim 
before the Board stems from the July 1974 rating decision, 
and perforce the appellant's original claim.  

In October 2004, the veteran submitted a statement in which  
he stated that he had worked for Greene County for the past 
twenty years, but did not run heavy equipment as reported by 
the June 2004 VA audiological examiner.  In light of this 
conflict the appellant's county employment record should be 
secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran 
and request that he sign a release to 
permit VA to secure copies of those 
Greene County employment records which 
would reflect the nature of his 
occupational duties with the County.  

2.  Thereafter, the RO should forward 
the appellant's claims folder to the 
Louis A. Johnson VA medical facility 
for the veteran's claim folder to be 
reviewed by the audiologist who 
conducted the June 2004 audio 
examination.  Thereafter, the 
audiologist must address whether it is 
at least as likely as not (i.e., is 
there a 50/50 chance) that the 
veteran's hearing loss was caused or 
aggravated by service.  A complete 
rationale must be provided for any 
opinion offered.  If the audiologist 
concludes that an opinion cannot be 
offered without engaging in speculation 
then she should so state.

If the audiologist is not available, 
the RO should then schedule the veteran 
for a new VA audiological examination.  
The claims folder must be provided to 
and reviewed by the examiner.  
Following the examination the 
audiologist must address whether it is 
at least as likely as not (i.e., is 
there a 50/50 chance) that the 
veteran's hearing loss was caused or 
aggravated by service.  A complete 
rationale must be provided for any 
opinion offered.  If the audiologist 
concludes that an opinion cannot be 
offered without engaging in speculation 
then she/he should so state.

3.  After undertaking any other 
development deemed appropriate the RO 
should readjudicate the issue on 
appeal.  If the benefit is not granted, 
the veteran and his representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the 
record is returned to the Board for 
future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required by the veteran 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  Such additional evidence would 
particularly include medical evidence finding that it is at 
least as likely as not that the appellant's current 
sensorineural hearing loss is related to service, to include 
his service in a Marine Corps artillery unit.


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

